Filed 3/5/13 P. v. Larshin CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                                                         COPY
              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yolo)
                                                            ----



THE PEOPLE,                                                                                  C070192

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF104385)

         v.

YURIY IVANOVICH LARSHIN,

                   Defendant and Appellant.




         Defendant Yuriy Ivanovich Larshin pleaded no contest to stalking. (Pen. Code,
§ 646.9.)1 Pursuant to the agreed-upon disposition, defendant was granted probation.
After violating probation twice, the trial court revoked defendant’s probation and
sentenced him to a term of 16 months.
         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436. Having
reviewed the record as required by Wende, we affirm the judgment.




1   Undesignated statutory references are to the Penal Code.

                                                             1
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110.)
       In September 2010, defendant repeatedly threatened his brother and his brother’s
family. Defendant’s brother took these threats seriously.
       Defendant was charged with possessing a false bomb (§ 148.1, subd. (d)), three
counts of making criminal threats (§ 422), and one count of stalking (§ 646.9). The
parties reached a plea agreement under which defendant pleaded no contest to stalking,
the remaining counts were dismissed, and defendant would not receive a state prison term
at the outset. Upon his successful completion of probation, the charge was to be reduced
to a misdemeanor.
       Defendant was granted probation in accordance with the plea agreement. In May
2011, he admitted violating his probation by failing to attend an anger management
program. Probation was revoked and reinstated on the original conditions, plus a 30-day
jail term.
       In November 2011, defendant was charged with driving under the influence of
alcohol (Veh. Code, § 23152, subd. (a)), driving with a blood-alcohol level of .08 percent
or above with a prior conviction (Veh. Code, § 23152, subd. (b)) and improper position
when making a left turn (Veh. Code, § 22100, subd. (b)). The complaint was amended to
add a charge of “wet” reckless driving (Veh. Code, § 23103.5), and defendant pleaded no
contest to that charge. Defendant also admitted the offense constituted a violation of
probation. That admission was conditioned on defendant receiving a stipulated sentence
of the low term of 16 months for the stalking offense. Defendant was sentenced to
16 months for stalking in accordance with the plea. He was also sentenced to a
concurrent 60 days on the wet reckless. The previously ordered restitution fine remained
in effect, and a $30 criminal convictions assessment and a $40 court operations
assessment were imposed. Defendant was awarded 42 days of presentence custody
credit. Defendant did not obtain a certificate of probable cause.

                                             2
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days have
elapsed, and we have received no communication from defendant. Having undertaken
an examination of the entire record, we find no arguable error that would result in a
disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                             MURRAY                      , J.



We concur:



               RAYE                    , P. J.



              HOCH                    , J.




                                                 3